                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

DAVID THORPE,                                  )
                           Plaintiff,          )
                                               )      No. 1:19-cv-294
-v-                                            )
                                               )       Honorable Paul L. Maloney
WEBER & OLCESE, P.L.C., et al.,                )
                        Defendants.            )
                                               )

                                        JUDGMENT

      In accordance with the order entered on this date (ECF No. 45), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

THIS ACTION IS TERMINATED.

IT IS SO ORDERED.

Date: January 24, 2020                                 /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge
